FILED
                            NOT FOR PUBLICATION                              AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10298

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00843-JF

  v.
                                                 MEMORANDUM *
JUAN BARRIGA-CABRERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Juan Barriga-Cabrera appeals from the below the Guidelines, 60-month

sentence, imposed following his conviction for illegal reentry, in violation of 8

U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Barriga-Cabrera contends that the district court procedurally erred by failing

to calculate the applicable advisory Guidelines range. He also contends that the

district court erred in failing to adequately address his argument that the 16-point

enhancement under U.S.S.G. § 2L1.2(b)(1)(a) lacks any considered rationale or

empirical basis. The record reflects that the district court provided a reasoned

sentencing explanation and did not otherwise procedurally err. See United States v.

Carty, 520 F.3d 984, 991-95 (9th Cir. 2008) (en banc); see also United States v.

Amezcua-Vasquez, 567 F.3d 1050, 1053-54 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    09-10298